Citation Nr: 0006566	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.  This appeal arises from a rating action of 
February 1998 which denied the veteran a compensable rating 
for service connected bilateral sensorineural hearing loss.


REMAND

By letter dated February 16, 2000, the veteran was asked to 
clarify whether he wanted a hearing before the board.  The 
veteran responded by checking off the box indicating that he 
wanted a Travel Board hearing.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date at the Boston 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 

38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




